UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-7531
MICHAEL DENNIS OLDS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                            (CR-96-30-F)

                  Submitted: December 20, 2001

                      Decided: January 9, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael Dennis Olds, Appellant Pro Se. Rudolf A. Renfer, Jr., Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. OLDS
                              OPINION

PER CURIAM:

   Michael Dennis Olds appeals the district court’s order dismissing
without prejudice his action challenging his conviction and 168-
month sentence in light of Apprendi v. New Jersey, 530 U.S. 466
(2000). Olds filed a petition under 28 U.S.C. § 2241 (1994), in the
United States District Court for the Eastern District of Virginia where
he is confined. The court construed the action as one under 28
U.S.C.A. § 2255 (West Supp. 2001), and transferred it to the United
States District Court for the Eastern District of North Carolina, the
court in which Olds was convicted and sentenced. Because Olds pre-
viously filed a § 2255 motion, the court dismissed Olds’ action with-
out prejudice because he failed to obtain authorization from this court
to file a successive § 2255 motion. We find no reversible error in the
district court’s order. To the extent that Olds’ Apprendi claims are
cognizable under 28 U.S.C. § 2241 (1994), Olds’ 168-month sentence
for conspiring to distribute and possess with intent to distribute crack
cocaine in violation of 21 U.S.C.A. § 846 (West 1999), does not vio-
late Apprendi. See United States v. Angle, 254 F.3d 514, 518 (4th Cir.
2001) (en banc) (finding no Apprendi error where sentence for con-
spiracy to commit drug offense involving unspecified drug quantity
was under twenty years), cert. denied, 122 S. Ct. 309 (2001).

   Accordingly, we affirm the district court’s order denying relief
without prejudice. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED